Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 22 February 2022 for application number 16/533,883. 
Claims 1, 10, 13, and 19 are currently amended.
Claims 4, 5, 8, and 21 – 24 are canceled.
Claims 1 – 3, 6, 7, and 9 – 20 are presented for examination.

Response to Amendment
Applicant’s amendment filed 22 February 2022 is sufficient to overcome the 112 rejection of claims 8, 10, 19, and 20 based upon the currently amended/canceled claims and 103 the rejection of claims 1 – 3 and 6 – 20 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 22 February 2022, with respect to the rejection(s) of claims 1 – 3 and 6 – 20 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Muralimanohar, US Pub. No. 2018/0173677 A1.
Muralimanohar, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive. With regards to the argument that “The Office does not propose that Lee or Sayem discloses the above-identified subject matter of claim 13, but proposes Krause discloses: (1) this subject matter (see Office Action, page 18, last paragraph) and (2) a motivation to modify Lee’s system to include this subject matter (see page 19, third paragraph). More specifically, the Office proposes Krause discloses modifying Lee’s system to include the above-identified subject matter of claim 13 to achieve the benefit of “a larger number of I/O data pins [that] can generally provide reduced latency and/or increased bandwidth.” However, contrary to the Office’s proposal, modifying Lee’s system such that a second controller communicates with a first controller through a first memory interface and communicates with a memory device through a second memory interface does not require or imply that “a larger number of I/O data pins” are used or are necessary. The Office’s reasoning is a non-sequitur (1.e., a conclusion that does not follow from the facts cited in support of the conclusion). Moreover, Applicants’ recited subject matter of communicating with different devices through separate interfaces does not necessarily require or imply a reduction of latency or increased bandwidth. Rather than citing a motivation for modifying Lee’s system based on a teaching by Krause, the Office is citing a benefit of a feature identified by Krause that has no discernible relationship to the modification of Lee’s system necessary to achieve Applicants’ claimed subject matter. “To imbue one of ordinary skill in the art with knowledge of the invention in suit, when no prior art reference or references of record convey or suggest that knowledge, is to fall victim to the insidious effect of a hindsight syndrome wherein that which only the inventor taught is used against its teacher.” W.L. Gore, 721 F.2d 1540, 1553 (Fed. Cir. 1983). “It is essential that the decisionmaker forget what he or she has been taught at trial about the claimed invention and cast the mind back to the time the invention was made ... to occupy the mind of one skilled in the art who is presented only with the references, and who is normally guided by the then-accepted wisdom in the art.” /d. “One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention.” Jn re Fine, 837 F.2d 1071, 1075 (Fed. Cir. 1988). The Office’s identification of a benefit putatively achieved by a feature having no relationship to the Office’s proposed modification of Lee’s system is a tacit acknowledgment by the Office that it has fallen prey to the “insidious effect of a hindsight syndrome” whereby the Office is “pick[ing] and choos[ing] among isolated disclosures in the prior art to deprecate the claimed invention.” In essence, the Office cites no rationale for combining the teachings of Krause with those of Lee and Sayem to achieve the subject matter of Applicants’ claim 13. Instead, the Office seems to propose that the putative disclosure of each distinct element of the claimed subject matter in at least one of multiple applied references is sufficient to establish a prima facie basis for an obviousness rejection. Applicants respectfully submit the Supreme Court has foreclosed establishing obviousness in this manner. See KSR, at 418 (a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art). Because Krause and Sayem provide no teaching or suggestion to modify Lee’s disclosure to include Applicants’ recited subject matter of “a second controller configured to communicate with the first controller through a second channel of the first memory interface, wherein the second controller communicates with the second memory device through a second memory interface,” Lee, Krause, and Sayem do not render obvious Applicants’ claim 13. Therefore, Applicants respectfully submit that withdrawal of the rejection of independent claim 13 and allowance of this claim and all claims dependent therefrom is warranted for this independent reason” Examiner recognizes Applicant’s argument however, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, each of the applied references provide teaching of the claim features cited, and also a benefit of such a feature.  Providing the functionality of varied memory speeds and the teaching to go about achieving such a functionality provides motivation to combine Krause with Lee, and similar stated reasoning in the Office Action motivations for the other references.  Therefore, Examiner respectfully maintains the motivation to combine the cited references of record.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 – 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [hereafter as Lee], US Pub. No. 2018/0136843 A1 in view of Krause [hereafter as Krause], US Pub. No. 2016/0342363 A1 and further in view of Mohammad Sayem et al. [hereafter as Mohammad], US Patent No. 9,634,774 B1 and further in view of Croxford [hereafter as Croxford], US Pub. No 2020/0073581 A1 and further in view of Muralimanohar [hereafter as Muralimanohar], US Pub. No. 2018/0173677 A1.

As per claim 1, Lee discloses a storage device comprising:
a first memory device including a plurality of first memory cells [one or more non-volatile memory devices 120 and/or non-volatile memory elements 123] [a memory die includes an array of non-volatile memory cells] [“Systems are presented for accessing non-volatile memory. A system, in one embodiment, includes one or more memory die and a device controller. In a certain embodiment, a memory die includes an array of non-volatile memory cells.”] [para. 0006] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041];
a second memory device including a plurality of second memory cells having a same type as the plurality of first memory cells [one or more non-volatile memory devices 120 and/or non-volatile memory elements 123] [a memory die includes an array of non-volatile memory cells] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“Systems are presented for accessing non-volatile memory. A system, in one embodiment, includes one or more memory die and a device controller. In a certain embodiment, a memory die includes an array of non-volatile memory cells.”] [para. 0006]; and
a controller configured to communicate with the first memory device through a first memory interface and to communicate with the second memory device through a second memory interface having an operating speed an operating speed of the first memory interface [a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035], and
	the plurality of second memory cells [one or more non-volatile memory devices 120 and/or non-volatile memory elements 123] [a memory die includes an array of non-volatile memory cells] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“Systems are presented for accessing non-volatile memory. A system, in one embodiment, includes one or more memory die and a device controller. In a certain embodiment, a memory die includes an array of non-volatile memory cells.”] [para. 0006].
However, Lee does not explicitly disclose a second memory interface having an operating speed higher than an operating speed of the first memory interface, wherein:
the first memory device includes a plurality of first data signal pins connected with the first memory interface, the plurality of first data signal pins being arranged in an edge area of the first memory device,
the second memory device includes a plurality of second data signal pins connected with the second memory interface, the plurality of second data signal pins being arranged in a center area of the second memory device, and
a number of the second data signal pins is more than a number of the first data signal pins, and
the second memory device includes a multiply and accumulate (MAC) engine configured to: 
perform a MAC operation on: (1) data provided from the controller through the second memory interface and (2) weight information stored in the memory, the weight information for a machine learning (ML) operation, and
output a result of the MAC operation through the second memory interface.
Krause teaches a second memory having an operating speed higher than an operating speed of the first memory [“As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007], wherein:
the first memory device includes a plurality of first data signal pins connected with the first memory interface, the plurality of first data signal pins being arranged in an edge area of the first memory device [“As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007],
the second memory device includes a plurality of second data signal pins connected with the second memory interface, the plurality of second data signal pins being arranged in a center area of the second memory device [“As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007], and
a number of the second data signal pins is more than a number of the first data signal pins [“As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007], and
the second memory device [Each memory module 104 includes one or multiple memories 108] configured to: 
perform a operation on: (1) data provided from the controller through the second memory interface [interface subsystem 114] [Fig. 1, Examiner is mapping Krause’s memory controller 112 interface with two channels where the second channel (interface) communicates with the memory] [“In a system (computer system, communication system, storage system, etc.) that includes multiple memories, the multiple memories can exhibit different characteristics, such as different latencies, different bandwidths, different endurances, and so forth. Latency can refer to an amount of time experienced by a processor in completing a memory operation with respect to a memory. Bandwidth can refer to a data rate of data communicated between a processor and a memory. Different latencies and/or bandwidths can be caused by different access speeds of memories and/or different input/output (I/O) widths of memories. For example, a static random access memory (SRAM) has a faster access speed than a dynamic random access memory (DRAM). An I/O width of a memory can refer to a number of I/O data pins of the memory. As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007] [“FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114. By using the interface subsystem 114, the memory controller 112 that is associated with the processor 102 does not have to be concerned with issuing commands that are according to specifications of the respective memories 108. For example, a memory 108 can be associated with a specification that governs the specific commands (which can be in the form of signals) and timings of such commands for performing accesses (read access or write access) of data in the memory 108. The memory controller 112 can issue a transaction-level request that is independent of the specification governing access of a specific memory 108. A transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request. The transaction-level request does not include commands that are according to the specification of a memory that is to be accessed.”] [paras. 0017 – 0020], and 
output [I/O data pins] a result through the second memory interface [interface subsystem 114] [Fig. 1, Examiner is mapping Krause’s memory controller 112 interface with two channels where the second channel (interface) communicates with the memory] [“In a system (computer system, communication system, storage system, etc.) that includes multiple memories, the multiple memories can exhibit different characteristics, such as different latencies, different bandwidths, different endurances, and so forth. Latency can refer to an amount of time experienced by a processor in completing a memory operation with respect to a memory. Bandwidth can refer to a data rate of data communicated between a processor and a memory. Different latencies and/or bandwidths can be caused by different access speeds of memories and/or different input/output (I/O) widths of memories. For example, a static random access memory (SRAM) has a faster access speed than a dynamic random access memory (DRAM). An I/O width of a memory can refer to a number of I/O data pins of the memory. As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007] [“FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114. By using the interface subsystem 114, the memory controller 112 that is associated with the processor 102 does not have to be concerned with issuing commands that are according to specifications of the respective memories 108. For example, a memory 108 can be associated with a specification that governs the specific commands (which can be in the form of signals) and timings of such commands for performing accesses (read access or write access) of data in the memory 108. The memory controller 112 can issue a transaction-level request that is independent of the specification governing access of a specific memory 108. A transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request. The transaction-level request does not include commands that are according to the specification of a memory that is to be accessed.”] [paras. 0017 – 0020].
Lee and Krause are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Krause in order to modify Lee where “a second memory having an operating speed higher than an operating speed of the first memory, wherein:
the first memory device includes a plurality of first data signal pins connected with the first memory interface, the plurality of first data signal pins being arranged in an area of the first memory device,
the second memory device includes a plurality of second data signal pins connected with the second memory interface, the plurality of second data signal pins being arranged in a area of the second memory device, and
a number of the second data signal pins is more than a number of the first data signal pins, and
the second memory device configured to: 
perform a operation on: (1) data provided from the controller through the second memory interface, and 
output a result through the second memory interface” as taught by Krause. One of ordinary skill in the art would be motivated to combine Lee with Krause before the effective filing date of the claimed invention to improve a system by providing for the ability where “a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth.” [Krause, para. 0007].
However, Lee and Krause do not explicitly disclose data pins arranged in an edge area, 
data pins arranged in a center area, 
the memory device includes a multiply and accumulate (MAC) engine configured to: 
perform a MAC operation on: (1) data provided and (2) weight information stored in the memory, the weight information for a machine learning (ML) operation, and
the MAC operation.
Mohammad teaches data pins arranged in an edge area [multi-pin connector array having an array center and having the high speed data pins located closer to the array center than the low speed data pins] [Examiner is interpreting that the low speed data pins not being located closer to the center as the high speed data pins, as being an edge area.  Furthermore, ] [“the device multi-pin connector array having multiple pins supporting multiple data speeds between and including low speed data and high speed data, the device multi-pin connector array having an array center and having the high speed data pins located closer to the array center than the low speed data pins;”] [claim 20], 
data pins arranged in a center area [multi-pin connector array having an array center and having the high speed data pins located closer to the array center] [“the device multi-pin connector array having multiple pins supporting multiple data speeds between and including low speed data and high speed data, the device multi-pin connector array having an array center and having the high speed data pins located closer to the array center than the low speed data pins;”] [claim 20].
Lee, Krause, and Mohammad are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee and Krause with Mohammad in order to modify Lee and Krause for “data pins arranged in an edge area, 
data pins arranged in a center area” as taught by Mohammad.  One of ordinary skill in the art would be motivated to combine Lee and Krause with Mohammad before the effective filing date of the claimed invention to improve a system by providing for “multiple pins supporting multiple data speeds, e.g., from low speed data to high speed data. The high speed data pins are located closer to the array center than the low speed data pins,” [Mohammad, col. 1, Summary, first paragraph].
However, Lee, Krause, and Mohammad do not explicitly disclose the memory device includes a multiply and accumulate (MAC) engine configured to: 
perform a MAC operation on: (1) data provided and (2) weight information stored in the memory, the weight information for a machine learning (ML) operation, and
the MAC operation.
Croxford teaches device includes a multiply and accumulate (MAC) engine [“In the case shown in FIG. 3, the CNN layer performs a multiply accumulate operation 302. The multiply accumulate operation 302 may use parameter information may comprises weights 303 (e.g. a weight array) and a bias 304, which may be read from local or main memory. Generally speaking, the weights will have been selected to extract or identify certain features within the input data set, such as e.g. edges.”] [para. 0158] [paras. 0153 – 0162] configured to: 
perform a MAC operation on: (1) data provided and (2) weight information stored in the memory, the weight information for a machine learning (ML) operation [“In the case shown in FIG. 3, the CNN layer performs a multiply accumulate operation 302. The multiply accumulate operation 302 may use parameter information may comprises weights 303 (e.g. a weight array) and a bias 304, which may be read from local or main memory. Generally speaking, the weights will have been selected to extract or identify certain features within the input data set, such as e.g. edges.”] [para. 0158] [paras. 0153 – 0162] [“Alternatively, the data array may comprise a data array that sets parameters for neural network processing (e.g. an array of weights or other layer data, which may be generated, e.g., during neural network training).”] [para. 0081] [“Neural networks can be used for processes such as machine learning,…”] [para. 0002], and 
the MAC operation [“In the case shown in FIG. 3, the CNN layer performs a multiply accumulate operation 302. The multiply accumulate operation 302 may use parameter information may comprises weights 303 (e.g. a weight array) and a bias 304, which may be read from local or main memory. Generally speaking, the weights will have been selected to extract or identify certain features within the input data set, such as e.g. edges.”] [para. 0158] [paras. 0153 – 0162].
Lee, Krause, Mohammad, and Croxford are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Krause, and Mohammad with Croxford in order to modify Lee, Krause, and Mohammad where a “device includes a multiply and accumulate (MAC) engine configured to: 
perform a MAC operation on: (1) data provided and (2) weight information stored in the memory, the weight information for a machine learning (ML) operation, and 
the MAC operation” as taught by Croxford.  One of ordinary skill in the art would be motivated to combine Lee, Krause, and Mohammad with Croxford before the effective filing date of the claimed invention to improve a system by providing where “weights will have been selected to extract or identify certain features within the input data set...” [Croxford, para. 0158].
However, Lee, Krause, Mohammad, and Croxford do not explicitly disclose the memory device includes a multiply and accumulate (MAC) engine.
Muralimanohar teaches the memory device includes a multiply and accumulate (MAC) engine [“With emerging resistive memories, this may be further developed to build a powerful multiply-accumulate unit within the memory.”] [para. 0001].
Lee, Krause, Mohammad, Croxford, and Muralimanohar are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Krause, Mohammad, and Croxford with Muralimanohar in order to modify Lee, Krause, Mohammad, and Croxford where a “the memory device includes a multiply and accumulate (MAC) engine” as taught by Muralimanohar.  One of ordinary skill in the art would be motivated to combine Lee, Krause, Mohammad, and Croxford with Muralimanohar before the effective filing date of the claimed invention to improve a system by providing where “a resistive memory array may be utilized to perform analog computations that exploit the fundamental relationship between row voltage and column current in a resistive mesh to realize an analog multiply-accumulate unit. The memory array is typically organized as a grid of cells interconnected by horizontal and vertical wires, referred to as word lines and bit lines. With emerging resistive memories, this may be further developed to build a powerful multiply-accumulate unit within the memory. For instance, the fundamental relationship between a row access voltage and the resulting bit line current may act as an analog multiplier of row voltage and cell conductance. Instead of accessing a single row as performed for loading and storing data, multiple rows may be activated concurrently.” [Muralimanohar, para. 0001].

Claim 13 is rejected with like reasoning as claim 1 above, except for the following remaining claim limitations:
a first controller configured to communicate with an external device through a host interface;
a first memory device configured to communicate with the first controller through a first channel of a first memory interface; and
a second controller configured to communicate with the first controller through a second channel of the first memory interface, wherein the second controller communicates with the second memory device through a second memory interface, wherein
the first controller communicates first data to the second controller with a program command and the second controller executes a weighting operation on the first data without programming the first data into the second memory device.
Lee discloses a first controller configured to communicate with an external device through a host interface [non-volatile memory device 120 may be integrated with and/or mounted on a motherboard of the computing device 110, installed in a port and/or slot of the computing device 110, installed on a different computing device 110 and/or a dedicated storage appliance on the network 115, in communication with the computing device 110 over an external bus] [“(e.g., the computing device 110 may be a virtual machine operating within a host),”] [para. 0031] [“The non-volatile memory device 120, in various embodiments, may be disposed in one or more different locations relative to the computing device 110. In one embodiment, the non-volatile memory device 120 comprises one or more non-volatile memory elements 123, such as semiconductor chips or packages or other integrated circuit devices disposed on one or more printed circuit boards, storage housings, and/or other mechanical and/or electrical support structures. For example, the non-volatile memory device 120 may comprise one or more direct inline memory module (DIMM) cards, one or more expansion cards and/or daughter cards, a solid-state-drive (SSD) or other hard drive device, and/or may have another memory and/or storage form factor. The non-volatile memory device 120 may be integrated with and/or mounted on a motherboard of the computing device 110, installed in a port and/or slot of the computing device 110, installed on a different computing device 110 and/or a dedicated storage appliance on the network 115, in communication with the computing device 110 over an external bus (e.g., an external hard drive), or the like.”] [para. 0032] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035];
a first memory device configured to communicate with the first controller through a first channel of a first memory interface [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035]; and
a second controller [non-volatile memory media controller] communicates with the memory device [non-volatile memory media 122] through a second memory interface [bus 127] [one or more non-volatile memory devices 120 may comprise one or more respective non-volatile memory media controllers 126 and non-volatile memory media 122] [“The non-volatile memory media controller 126 may be communicatively coupled to the non-volatile memory media 122 by way of a bus 127. The bus 127 may comprise an I/O bus for communicating data to/from the non-volatile memory elements 123.”] [para. 0053] [“A device driver may be communicatively coupled to one or more non-volatile memory devices 120. The one or more non-volatile memory devices 120 may include different types of non-volatile memory devices including, but not limited to: solid-state storage devices, semiconductor storage devices, SAN storage resources, or the like. The one or more non-volatile memory devices 120 may comprise one or more respective non-volatile memory media controllers 126 and non-volatile memory media 122. A device driver may provide access to the one or more non-volatile memory devices 120 via a traditional block I/O interface 131. Additionally, a device driver may provide access to enhanced functionality through the SCM interface 132. The metadata 135 may be used to manage and/or track data operations performed through any of the Block I/O interface 131, SCM interface 132, cache interface 133, or other, related interfaces.”] [para. 0044] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035].
Krause teaches a second controller [a distinct media controller 110 associated with each of the memory modules 104] configured to communicate with the first controller [controller 112] through a second channel of the first memory interface [Fig. 1, Examiner is mapping Krause’s memory controller 112 (first controller) interface with two channels where the second channel communicates with the memory controller 112 (first controller)], wherein the second controller [distinct media controller 110] communicates with the second memory device [Each memory module 104 includes one or multiple memories 108] [“FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114. By using the interface subsystem 114, the memory controller 112 that is associated with the processor 102 does not have to be concerned with issuing commands that are according to specifications of the respective memories 108. For example, a memory 108 can be associated with a specification that governs the specific commands (which can be in the form of signals) and timings of such commands for performing accesses (read access or write access) of data in the memory 108. The memory controller 112 can issue a transaction-level request that is independent of the specification governing access of a specific memory 108. A transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request. The transaction-level request does not include commands that are according to the specification of a memory that is to be accessed.”] [paras. 0017 – 0020], wherein
the first controller [controller 112] communicates data to the second controller [a distinct media controller 110 associated with each of the memory modules 104] with a program command and the second controller executes a operation on the data into the second memory device [transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request… media controller 110 can perform other media-specific operations with respect to the memory 108, such as a data integrity operation (e.g. error detection and correction), a data availability operation (e.g. failover in case of memory error), and so forth] [“FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114. By using the interface subsystem 114, the memory controller 112 that is associated with the processor 102 does not have to be concerned with issuing commands that are according to specifications of the respective memories 108. For example, a memory 108 can be associated with a specification that governs the specific commands (which can be in the form of signals) and timings of such commands for performing accesses (read access or write access) of data in the memory 108. The memory controller 112 can issue a transaction-level request that is independent of the specification governing access of a specific memory 108. A transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request. The transaction-level request does not include commands that are according to the specification of a memory that is to be accessed.”] [paras. 0017 – 0020] [“In addition, the media controller 110 can perform other media-specific operations with respect to the memory 108, such as a data integrity operation (e.g. error detection and correction), a data availability operation (e.g. failover in case of memory error), and so forth. The media controller 110 can also perform power management (e.g. reduce power setting of the memory 108 when not in use), statistics gathering (to gather performance statistics of the memory during operation), and so forth.”] [para. 0022].
Croxford teaches the first data executes a weighting operation on the first data without programming the first data [“In the case shown in FIG. 3, the CNN layer performs a multiply accumulate operation 302. The multiply accumulate operation 302 may use parameter information may comprises weights 303 (e.g. a weight array) and a bias 304, which may be read from local or main memory. Generally speaking, the weights will have been selected to extract or identify certain features within the input data set, such as e.g. edges.”] [para. 0158] [paras. 0153 – 0162] [“Alternatively, the data array may comprise a data array that sets parameters for neural network processing (e.g. an array of weights or other layer data, which may be generated, e.g., during neural network training).”] [para. 0081] [“Neural networks can be used for processes such as machine learning,…”] [para. 0002].


As per claim 2, Lee in view of Krause and further in view of Mohammad and further in view of Croxford and further in view of Muralimanohar discloses the storage device of claim 1, Lee discloses wherein each of the plurality of first memory cells and the plurality of second memory cells is a NAND flash memory cell [“The non-volatile memory device 120 may comprise one or more elements 123 of non-volatile memory media 122, which may include but is not limited to: …, NAND flash memory”] [para. 0049] [“For example, a cell may be a floating gate transistor for NAND flash memory”] [para. 0071].
Claim 14 is rejected with like reasoning.

As per claim 7, Lee in view of Krause and further in view of Mohammad and further in view of Croxford and further in view of Muralimanohar discloses the storage device of claim 1, Krause teaches wherein a size of data exchanged through the second memory interface per unit time is greater than a size of data exchanged through the first memory interface per unit time [“As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007].

As per claim 9, Lee in view of Krause and further in view of Mohammad and further in view of Croxford and further in view of Muralimanohar discloses the storage device of claim 1, Lee discloses wherein the controller includes:
a first memory interface circuit configured to communicate with the first memory device through the first memory interface [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035];
a second memory interface circuit configured to communicate with the second memory device through the second memory interface [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035];
a first processor configured to control the first memory interface circuit to perform an access operation on the first memory device [“FIG. 1 is a block diagram of one embodiment of a system 100 comprising an interface component 150 for a non-volatile memory device 120. The interface component 150 may be part of and/or in communication with a non-volatile memory media controller 126, a non-volatile memory element 123, a device driver, or the like. The interface component 150 may operate on a non-volatile memory system 102 of a computing device 110, which may comprise a processor 111, volatile memory 112, and a communication interface 113. The processor 111 may comprise one or more central processing units, one or more general-purpose processors, one or more application-specific processors, one or more virtual processors (e.g., the computing device 110 may be a virtual machine operating within a host), one or more processor cores, or the like. The communication interface 113 may comprise one or more network interfaces configured to communicatively couple the computing device 110 and/or non-volatile memory controller 126 to a communication network 115, such as an Internet Protocol (IP) network, a Storage Area Network (SAN), wireless network, wired network, or the like.”] [para. 0031] [paras. 0034, 0039, and 0052]; and 
a second processor configured to control the second memory interface circuit [“FIG. 1 is a block diagram of one embodiment of a system 100 comprising an interface component 150 for a non-volatile memory device 120. The interface component 150 may be part of and/or in communication with a non-volatile memory media controller 126, a non-volatile memory element 123, a device driver, or the like. The interface component 150 may operate on a non-volatile memory system 102 of a computing device 110, which may comprise a processor 111, volatile memory 112, and a communication interface 113. The processor 111 may comprise one or more central processing units, one or more general-purpose processors, one or more application-specific processors, one or more virtual processors (e.g., the computing device 110 may be a virtual machine operating within a host), one or more processor cores, or the like. The communication interface 113 may comprise one or more network interfaces configured to communicatively couple the computing device 110 and/or non-volatile memory controller 126 to a communication network 115, such as an Internet Protocol (IP) network, a Storage Area Network (SAN), wireless network, wired network, or the like.”] [para. 0031] [paras. 0034, 0039, and 0052].

As per claim 10, Lee in view of Krause and further in view of Mohammad and further in view of Croxford and further in view of Muralimanohar discloses the storage device of claim 9, Lee discloses wherein:
the first processor [The processor 111 may comprise one or more central processing units, one or more general-purpose processors, one or more application-specific processors, one or more virtual processors (e.g., the computing device 110 may be a virtual machine operating within a host), one or more processor cores, or the like] is further configured to store first user data provided from an external device [receiving data from a client 116 for a write request, sending data to a client 116 for a read request, or the like] in the first memory device [interface component 150, in one embodiment, is configured to transmit and receive data for data operations for the non-volatile memory device 120 and/or for one or more non-volatile memory elements 123] or to provide second user data stored in the first memory device to the external device [“FIG. 1 is a block diagram of one embodiment of a system 100 comprising an interface component 150 for a non-volatile memory device 120. The interface component 150 may be part of and/or in communication with a non-volatile memory media controller 126, a non-volatile memory element 123, a device driver, or the like. The interface component 150 may operate on a non-volatile memory system 102 of a computing device 110, which may comprise a processor 111, volatile memory 112, and a communication interface 113. The processor 111 may comprise one or more central processing units, one or more general-purpose processors, one or more application-specific processors, one or more virtual processors (e.g., the computing device 110 may be a virtual machine operating within a host), one or more processor cores, or the like. The communication interface 113 may comprise one or more network interfaces configured to communicatively couple the computing device 110 and/or non-volatile memory controller 126 to a communication network 115, such as an Internet Protocol (IP) network, a Storage Area Network (SAN), wireless network, wired network, or the like.”] [para. 0031] [“The non-volatile memory system 102, in the depicted embodiment, includes an interface component 150. The interface component 150, in one embodiment, is configured to transmit and receive data for data operations for the non-volatile memory device 120 and/or for one or more non-volatile memory elements 123. For example, the interface component 150 may comprise hardware of the non-volatile memory media controller, hardware of one or more non-volatile memory elements 123, or the like.”] [para. 0035] [“In a first mode (e.g., a burst mode, a native mode, or the like) the first port 152 may receive command and/or address information for data operations on the non-volatile memory device 120 and/or element 123, while the second port 154 transmits data of the data operations (e.g., receiving data from a client 116 for a write request, sending data to a client 116 for a read request, or the like).”] [para. 0036] [paras. 0034, 0039, and 0052], and
the second processor [The processor 111 may comprise one or more central processing units, one or more general-purpose processors, one or more application-specific processors, one or more virtual processors (e.g., the computing device 110 may be a virtual machine operating within a host), one or more processor cores, or the like] is further configured to perform a special operation on special data provided from the external device [receiving data from a client 116 for a write request, sending data to a client 116 for a read request, or the like] and to provide a result of the special operation to the external device [sending data to a client 116 for a read request] [“FIG. 1 is a block diagram of one embodiment of a system 100 comprising an interface component 150 for a non-volatile memory device 120. The interface component 150 may be part of and/or in communication with a non-volatile memory media controller 126, a non-volatile memory element 123, a device driver, or the like. The interface component 150 may operate on a non-volatile memory system 102 of a computing device 110, which may comprise a processor 111, volatile memory 112, and a communication interface 113. The processor 111 may comprise one or more central processing units, one or more general-purpose processors, one or more application-specific processors, one or more virtual processors (e.g., the computing device 110 may be a virtual machine operating within a host), one or more processor cores, or the like. The communication interface 113 may comprise one or more network interfaces configured to communicatively couple the computing device 110 and/or non-volatile memory controller 126 to a communication network 115, such as an Internet Protocol (IP) network, a Storage Area Network (SAN), wireless network, wired network, or the like.”] [para. 0031] [“The non-volatile memory system 102, in the depicted embodiment, includes an interface component 150. The interface component 150, in one embodiment, is configured to transmit and receive data for data operations for the non-volatile memory device 120 and/or for one or more non-volatile memory elements 123. For example, the interface component 150 may comprise hardware of the non-volatile memory media controller, hardware of one or more non-volatile memory elements 123, or the like.”] [para. 0035] [“In a first mode (e.g., a burst mode, a native mode, or the like) the first port 152 may receive command and/or address information for data operations on the non-volatile memory device 120 and/or element 123, while the second port 154 transmits data of the data operations (e.g., receiving data from a client 116 for a write request, sending data to a client 116 for a read request, or the like).”] [para. 0036] [“The non-volatile memory system 102, in the depicted embodiment, includes an interface component 150. The interface component 150, in one embodiment, is configured to transmit and receive data for data operations for the non-volatile memory device 120 and/or for one or more non-volatile memory elements 123. For example, the interface component 150 may comprise hardware of the non-volatile memory media controller, hardware of one or more non-volatile memory elements 123, or the like.”] [para. 0035] [paras. 0034, 0039, and 0052].
Krause teaches configured to perform a operation in the second memory device [I/O data pins] [interface subsystem 114] [Fig. 1, Examiner is mapping Krause’s memory controller 112 interface with two channels where the second channel (interface) communicates with the second memory device] [“In a system (computer system, communication system, storage system, etc.) that includes multiple memories, the multiple memories can exhibit different characteristics, such as different latencies, different bandwidths, different endurances, and so forth. Latency can refer to an amount of time experienced by a processor in completing a memory operation with respect to a memory. Bandwidth can refer to a data rate of data communicated between a processor and a memory. Different latencies and/or bandwidths can be caused by different access speeds of memories and/or different input/output (I/O) widths of memories. For example, a static random access memory (SRAM) has a faster access speed than a dynamic random access memory (DRAM). An I/O width of a memory can refer to a number of I/O data pins of the memory. As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007] [“FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114. By using the interface subsystem 114, the memory controller 112 that is associated with the processor 102 does not have to be concerned with issuing commands that are according to specifications of the respective memories 108. For example, a memory 108 can be associated with a specification that governs the specific commands (which can be in the form of signals) and timings of such commands for performing accesses (read access or write access) of data in the memory 108. The memory controller 112 can issue a transaction-level request that is independent of the specification governing access of a specific memory 108. A transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request. The transaction-level request does not include commands that are according to the specification of a memory that is to be accessed.”] [paras. 0017 – 0020].
Croxford teaches configured to perform the machine learning operation on machine learning data based on the weight information of the machine learning operation [“In the case shown in FIG. 3, the CNN layer performs a multiply accumulate operation 302. The multiply accumulate operation 302 may use parameter information may comprises weights 303 (e.g. a weight array) and a bias 304, which may be read from local or main memory. Generally speaking, the weights will have been selected to extract or identify certain features within the input data set, such as e.g. edges.”] [para. 0158] [paras. 0153 – 0162] [“Alternatively, the data array may comprise a data array that sets parameters for neural network processing (e.g. an array of weights or other layer data, which may be generated, e.g., during neural network training).”] [para. 0081] [“Neural networks can be used for processes such as machine learning,…”] [para. 0002].

As per claim 11, Lee in view of Krause and further in view of Mohammad and further in view of Croxford and further in view of Muralimanohar discloses the storage device of claim 1, Lee discloses further comprising:
a third memory device [non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations] including a plurality of third memory cells having a same type as the plurality of first memory cells and configured to communicate with the controller through the first memory interface [one or more interface components 150 may manage one or more non-volatile memory devices 120] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035] [“Systems are presented for accessing non-volatile memory. A system, in one embodiment, includes one or more memory die and a device controller. In a certain embodiment, a memory die includes an array of non-volatile memory cells.”] [para. 0006], wherein:
the first memory device communicates with the controller through a first channel of the first memory interface [one or more interface components 150 may manage one or more non-volatile memory devices 120] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041], and
the third memory device communicates with the controller through a second channel of the first memory interface [one or more interface components 150 may manage one or more non-volatile memory devices 120] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041].

As per claim 12, Lee in view of Krause and further in view of Mohammad and further in view of Croxford and further in view of Muralimanohar discloses the storage device of claim 1, Lee discloses further comprising a third memory device including a plurality of third memory cells having a same type as the plurality of first memory cells and configured to communicate with the controller through a third memory interface [non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations] [one or more interface components 150 may manage one or more non-volatile memory devices 120] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035] [“Systems are presented for accessing non-volatile memory. A system, in one embodiment, includes one or more memory die and a device controller. In a certain embodiment, a memory die includes an array of non-volatile memory cells.”] [para. 0006].
Claim 18 is rejected with like reasoning.

As per claim 16, Lee in view of Krause and further in view of Mohammad and further in view of Croxford and further in view of Muralimanohar discloses the storage device of claim 13, Lee discloses wherein:
the first memory device includes a plurality of first data signal pins connected with the first memory interface [“For example, the non-volatile memory element 123 may comprise a plurality of electrical connections (e.g., pads, pins, solder balls, traces, ports, wires, or other conductors) in electrical communication with a controller 126 to conduct electrical signals from the controller 126 to the die 202 within the non-volatile memory element 123.”] [para. 0060] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. ….”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. …”] [para. 0035],
the second memory device includes a plurality of second data signal pins connected with the second memory interface [“For example, the non-volatile memory element 123 may comprise a plurality of electrical connections (e.g., pads, pins, solder balls, traces, ports, wires, or other conductors) in electrical communication with a controller 126 to conduct electrical signals from the controller 126 to the die 202 within the non-volatile memory element 123.”] [para. 0060] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. ….”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. …”] [para. 0035], and
Krause teaches a number of the second data signal pins is more than a number of the first data signal pins [“As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007].

Claim 19 is rejected with like reasoning as claims 1, 2, and 13 above, except for the following remaining claim limitations:
a controller configured to communicate with the first memory device through a first memory interface and to communicate with the second memory device through a second memory interface having a larger input/output bandwidth than the first memory interface.
Krause teaches a controller configured to communicate with the first memory device through a first memory interface and to communicate with the second memory device through a second memory interface having a larger input/output bandwidth than the first memory interface [Examiner is mapping Krause’s memory controller 112 interface with two channels where each channel communicates individually with the respective first and second memory devices] [FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114.] [“In a system (computer system, communication system, storage system, etc.) that includes multiple memories, the multiple memories can exhibit different characteristics, such as different latencies, different bandwidths, different endurances, and so forth. Latency can refer to an amount of time experienced by a processor in completing a memory operation with respect to a memory. Bandwidth can refer to a data rate of data communicated between a processor and a memory. Different latencies and/or bandwidths can be caused by different access speeds of memories and/or different input/output (I/O) widths of memories. For example, a static random access memory (SRAM) has a faster access speed than a dynamic random access memory (DRAM). An I/O width of a memory can refer to a number of I/O data pins of the memory. As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007] [“FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114. By using the interface subsystem 114, the memory controller 112 that is associated with the processor 102 does not have to be concerned with issuing commands that are according to specifications of the respective memories 108. For example, a memory 108 can be associated with a specification that governs the specific commands (which can be in the form of signals) and timings of such commands for performing accesses (read access or write access) of data in the memory 108. The memory controller 112 can issue a transaction-level request that is independent of the specification governing access of a specific memory 108. A transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request. The transaction-level request does not include commands that are according to the specification of a memory that is to be accessed.”] [paras. 0017 – 0020].


Claims 3, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [hereafter as Lee], US Pub. No. 2018/0136843 A1 in view of Krause [hereafter as Krause], US Pub. No. 2016/0342363 A1 and further in view of Mohammad Sayem et al. [hereafter as Mohammad], US Patent No. 9,634,774 B1 and further in view of Croxford [hereafter as Croxford], US Pub. No 2020/0073581 A1 and further in view of Muralimanohar [hereafter as Muralimanohar], US Pub. No. 2018/0173677 A1 as applied to claims 1 and 13 above, and further in view of Ramachandra et al. [hereafter as Ramachandra], US Pub. No. 2018/0102344 A1.

As per claim 3, Lee in view of Krause and further in view of Mohammad and further in view of Croxford and further in view of Muralimanohar discloses the storage device of claim 1, wherein:
Lee discloses the first memory device operates in response to a first command latch enable signal, a first address latch enable signal, a first write enable signal, a first read enable signal, and a plurality of first data signals provided through the first memory interface [“The one or more command and address strobe lines CAS 308, in certain embodiments, may comprise a command and address strobe true line CASt 308 and/or a command and address strobe complement line CASc 308. The command and address strobe line CAS 308 (e.g., a CASt line 308) may control latching of commands and/or addresses on the command and address bus CA 308, with, in one embodiment, command and/or address latching on rising and/or falling edge of strobes of the signal 308 (e.g., double data rate (DDR) signaling). A command and address strobe complement line CASc 308, in certain embodiments, is a complementary signal to the command and address strobe true line CASt 308, with the opposite value, to improve the robustness of the signaling on the physical channel, or the like.”] [para. 0064] [para. 0068],
the second memory device operates in response to a second command latch enable signal, a second address latch enable signal, a second write enable signal, a second read enable signal, and a plurality of second data signals provided through the second memory interface [“The one or more command and address strobe lines CAS 308, in certain embodiments, may comprise a command and address strobe true line CASt 308 and/or a command and address strobe complement line CASc 308. The command and address strobe line CAS 308 (e.g., a CASt line 308) may control latching of commands and/or addresses on the command and address bus CA 308, with, in one embodiment, command and/or address latching on rising and/or falling edge of strobes of the signal 308 (e.g., double data rate (DDR) signaling). A command and address strobe complement line CASc 308, in certain embodiments, is a complementary signal to the command and address strobe true line CASt 308, with the opposite value, to improve the robustness of the signaling on the physical channel, or the like.”] [para. 0064] [para. 0068].
However, Lee, Krause, Mohammad, Croxford, and Muralimanohar do not explicitly disclose a number of the plurality of second data signals is more than a number of the plurality of first data signals.
Ramachandra teaches a number of the plurality of second data signals is more than a number of the plurality of first data signals [“One embodiment includes a non-volatile storage apparatus, comprising: a substrate having a first set of contact pads that implement a narrow data bus; an interface die mounted above the substrate, the interface die having a second set of contact pads that implement the narrow data bus, the interface die having a third set of contact pads that implement a wide data bus, the wide data bus has more signals than the narrow data bus, the second set of contact pads has less contact pads than the third set of contact pads, the interface die operates the narrow data bus at a higher speed than the interface die operates the wide data bus; wire bonds between the first set of contact pads and the second set of contact pads; a first non-volatile memory die mounted above the interface die, the first non-volatile memory die having a fourth set of contact pads that implement the wide data bus; wire bonds between the third set of contact pads and the fourth set of contact pads; a second non-volatile memory die mounted above the first non-volatile memory die to form a stack of memory dies that includes at least the first non-volatile memory die and the second non-volatile memory die, the second non-volatile memory die having a fifth set of contact pads that implement the wide bus; and wire bonds between the fourth set of contact pads and the fifth set of contact pads.”] [para. 0055].
Lee, Krause, Mohammad, Croxford, Muralimanohar, and Ramachandra are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Krause, Mohammad, Croxford, and Muralimanohar with Ramachandra in order to modify Lee, Krause, Mohammad, Croxford, and Muralimanohar where “a number of the plurality of second data signals is more than a number of the plurality of first data signals” as taught by Ramachandra.  One of ordinary skill in the art would be motivated to combine Lee, Krause, Mohammad, Croxford, and Muralimanohar with Ramachandra before the effective filing date of the claimed invention to improve a system by providing where an “interface die … implement a wide data bus, the wide data bus has more signals than the narrow data bus, the second set of contact pads has less contact pads than the third set of contact pads, the interface die operates the narrow data bus at a higher speed than the interface die operates the wide data bus.” [Ramachandra, para. 0055].
Claims 15 and 20 are rejected with like reasoning.


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [hereafter as Lee], US Pub. No. 2018/0136843 A1 in view of Krause [hereafter as Krause], US Pub. No. 2016/0342363 A1 and further in view of Mohammad Sayem et al. [hereafter as Mohammad], US Patent No. 9,634,774 B1 and further in view of Croxford [hereafter as Croxford], US Pub. No 2020/0073581 A1 and further in view of Muralimanohar [hereafter as Muralimanohar], US Pub. No. 2018/0173677 A1 as applied to claims 1 and 13 above, and further in view of Yeh [hereafter as Yeh], US Pub. No. 2017/0154656 A1.

As per claim 6, Lee in view of Krause and further in view of Mohammad and further in view of Croxford and further in view of Muralimanohar discloses the storage device of claim 1, Lee discloses wherein:
the plurality of first memory cells of the first memory device are divided into a plurality of first planes [“A component may comprise one or more silicon integrated circuit devices (e.g., chips, die, die planes, packages) or other discrete electrical devices, in electrical communication with one or more other components through electrical lines of a printed circuit board (PCB) or the like. Each of the modules described herein, in certain embodiments, may alternatively be embodied by or implemented as a component.”] [para. 0026],
the plurality of second memory cells of the second memory device are divided into a plurality of second planes [“A component may comprise one or more silicon integrated circuit devices (e.g., chips, die, die planes, packages) or other discrete electrical devices, in electrical communication with one or more other components through electrical lines of a printed circuit board (PCB) or the like. Each of the modules described herein, in certain embodiments, may alternatively be embodied by or implemented as a component.”] [para. 0026], and
a number of the second planes a number of the first planes [“A component may comprise one or more silicon integrated circuit devices (e.g., chips, die, die planes, packages) or other discrete electrical devices, in electrical communication with one or more other components through electrical lines of a printed circuit board (PCB) or the like. Each of the modules described herein, in certain embodiments, may alternatively be embodied by or implemented as a component.”] [para. 0026].
However, Lee, Krause, Mohammad, Croxford, and Muralimanohar do not explicitly disclose a number of the planes is more than a number of the planes.
Yeh teaches a number planes is more than a number of the planes [“…owing to more channels/memory planes used per one programming procedure, a writing efficiency or a writing speed for the data can be improved.”] [para. 0110].
Lee, Krause, Mohammad, Croxford, Muralimanohar, and Yeh are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Krause, Mohammad, Croxford, and Muralimanohar with Yeh in order to modify Lee, Krause, Mohammad, Croxford, and Muralimanohar where “a number planes is more than a number of the planes” as taught by Yeh.  One of ordinary skill in the art would be motivated to combine Lee, Krause, Mohammad, Croxford, and Muralimanohar with Yeh before the effective filing date of the claimed invention to improve a system by providing where “more channels/memory planes used per one programming procedure, a writing efficiency or a writing speed for the data can be improved.” [Yeh, para. 0110].
Claim 17 is rejected with like reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135                                                                                                                                                                                            /SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135